 Case 4:18-cv-00245-P Document 254 Filed 08/03/20                 Page 1 of 3 PageID 10841



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

 AARON HIRSCH, individually and on
 behalf of all others similarly situated,

                               Plaintiff,

                v.                                  Civil Action No. 4:18-cv-245-P

 USHEALTH ADVISORS, LLC and
 USHEALTH GROUP, INC.,

                               Defendants.


    PLAINTIFF’S MOTION TO ENFORCE COMPLIANCE WITH THE COURT’S
        FEBRUARY 14, 2020 AND MARCH 12, 2020 DISCOVERY ORDERS

       Plaintiff Aaron Hirsch (“Plaintiff”) moves the Court, pursuant to Fed. R. Civ. P. 37(a),

to enforce its discovery Orders, including the Orders entered on February 14, 2020, Dkt. 137

(“Motion to Compel Order”) and March 12, 2020, Dkt. 156 (“Objection Order”), to require

Defendant USHealth Advisors, LLC (“USHA”) to search and produce the custodial email

records of USHA agents and employees in its possession that are responsive to each of

Plaintiff’s document requests and pursuant to the Court’s Motion to Compel Order and

Objection Order.

       As demonstrated in the accompanying Memorandum of Law and the supporting papers

filed in the Appendix thereto, Plaintiff’s motion should be granted and Defendants should be

ordered to search and produce the custodial email records of USHA agents and employees in

their possession that are responsive to each of Plaintiff’s document requests, and to provide

any additional relief as may be warranted.
Case 4:18-cv-00245-P Document 254 Filed 08/03/20    Page 2 of 3 PageID 10842



    Dated: August 3, 2020          Respectfully submitted,

                                   /s/ Michael Dell’Angelo
                                   Michael Dell’Angelo
                                   Lane L. Vines
                                   BERGER MONTAGUE PC
                                   1818 Market Street, Suite 3600
                                   Philadelphia, PA 19103
                                   Telephone: (215) 875-3000
                                   mdellangelo@bm.net
                                   lvines@bm.net

                                   Max F. Maccoby
                                   WASHINGTON GLOBAL LAW GROUP PLLC
                                   1701 Pennsylvania Ave., NW, Suite 200
                                   Washington, D.C. 20006
                                   Telephone: (202) 248-5439
                                   maccoby@washglobal-law.com

                                   Jamshyd (Jim) M. Zadeh
                                   Texas Bar No. 222239000
                                   LAW OFFICES OF JIM ZADEH, P.C.
                                   1555 Rio Grande Avenue
                                   Fort Worth, TX 76102
                                   Telephone: (817) 335-5100
                                   jim@zadehfirm.com

                                   Warren T. Burns, Texas Bar No. 24053119
                                   BURNS CHAREST LLP
                                   900 Jackson Street, Suite 500
                                   Dallas, TX 75202
                                   Telephone: (469) 904.4550
                                   wburns@burnscharest.com

                                   Attorneys for Plaintiff and the Proposed Class




                                    2
 Case 4:18-cv-00245-P Document 254 Filed 08/03/20                 Page 3 of 3 PageID 10843



                             CERTIFICATE OF CONFERENCE

       Counsel Michael Dell’Angelo certifies that during meet and confer discussions on July 2,

2020 and July 7, 2020, regarding Defendants’ response to Plaintiff’s discovery requests and the

Court’s discovery orders dated February 14, 2020 and March 12, 2020, Plaintiff requested that

Defendants collect and review for production documents and information responsive to Plaintiff’s

document requests. Minimally, Plaintiff requested that the collection would include the

“@ushadvisors.com” email accounts used by the proposed custodians that were not captured by

the custodians selected by Defendants. Plaintiff specified, minimally, the following additional

custodians: George Priovolos, Priovolos Office, Jim White, Julio Cortes, Brianna Goff, and Kevin

Ferrell, Daniel Ashfield, Matthew Dailey, Donald Dente, Mara Dorne, Jason Greif, Stephen

Koncurat, Michael, Laughlin, Gary Miller, Andrew Montague, Taraina Phillips, James Sackos and

Marion. Defendants did not respond to Plaintiff’s request or produce the requested information.

On August 2, 2020, Plaintiff emailed Defendants in a final effort to resolve the dispute. On August

3, 2020, Defendants emailed to advise that they would not conduct additional email searches and

oppose the instant motion.

Dated: August 3, 2020
                                               /s/ Michael Dell’Angelo
                                               Michael Dell’Angelo



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 3, 2020, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system which will send a notice of electronic filing to all persons

registered on the CM/ECF system for this matter.

                                                   /s/ Michael Dell’Angelo
                                                 Michael Dell’Angelo


                                                3
